Citation Nr: 1219466	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus and bilateral hearing loss respectively.  The Veteran timely appealed those decisions.

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing loss and tinnitus throughout the appeal period.

2.  The Veteran's tinnitus began in service and has been ongoing and chronic since that time.

3.  The Veteran's lay evidence regarding onset of hearing loss and continuity of symptomatology is inconsistent during the appeal period.

4.  The Board concedes that the Veteran had military noise exposure as a result of his two years as an engineman aboard a United States Naval vessel.

5.  By resolving doubt in favor of the Veteran, the Board finds that the competent evidence of record is at least in equipoise regarding the issue of whether the Veteran's bilateral hearing loss is due to or the result of military noise exposure.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issues of service connection for bilateral hearing loss and tinnitus, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to those issues.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system (including sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155 (1993).

The Veteran has averred on appeal that his hearing loss and tinnitus began in service, while he was an engineman on a ship in the United States Navy.  He indicated that he worked on the engines while they were running without hearing protection and that his quarters were above the engine room; he avers that he was never far away from the engine noise the entire time he was in service.

Review of the Veteran's service treatment records indicates that he had 15 out of 15 on the whispered voice test on enlistment in November 1965.  The Veteran never sought any treatment for his hearing or tinnitus during service, and he was medically discharged in June 1967 due to ulcerative colitis.  The Veteran had a medical board examination for that condition, and was ultimately discharged without any comprehensive separation examination that included audiological testing.

The first evidence of any audiological problem of record is a private evaluation from the Veteran's employer in October 2003, which demonstrated bilateral hearing loss.  The Veteran has been seen at VA for audiological treatment for his bilateral hearing loss and has been issued hearing aids for that condition.

The Veteran underwent a VA examination of his audiological condition in December 2009.  The examiner noted the Veteran's whispered voice test results in November 1965, noting that it was unreliable because it is insensitive to high frequency loss.  She also noted that the Veteran's service treatment records were void of any hearing impairments during service.  She further noted the Veteran's private audiologic examinations from his employer, diagnosing him with bilateral moderate to severe high frequency hearing loss.  She noted that both examinations documented progression of hearing loss from the baseline even with mandatory hearing protection.  The Veteran reported having had constant bilateral tinnitus, which began 30 years prior to the examination, in service.  He further reported having hearing loss present for 10-15 years; the examiner noted he was an engineman for two years in the military.  The examiner noted that the Veteran had military noise exposure as discussed above and occupational noise exposure since 1967 in a carpentry and machine shop for which he had to have mandatory hearing protection.  After audiometric examination, the Veteran was diagnosed with bilateral low-normal to severe sensorineural hearing loss and tinnitus.  

Regarding the Veteran's hearing loss, the VA examiner stated that the Veteran had a whisper voice test on entrance and no hearing examination on separation from service.  She noted that because there was no audiometric data from service it was not possible to determine if there was a change during service.  She further noted that the Veteran reported extensive post-military occupational noise exposure, with the use of hearing protection.  She noted that the Veteran's private audiograms with a standard threshold shift was likely due to industrial noise; therefore it was her opinion that the Veteran's hearing loss was less likely than not due to the 2 years of military noise exposure in service.  As for the tinnitus, she noted that the Veteran had bilateral constant tinnitus and that the etiology of such was unknown, though tinnitus is frequently associated with hearing loss and noise exposure.  She noted the Veteran's 30-year report of tinnitus; she stated that 

given the documented progression of hearing loss in the last six years which indicated continued exposure to damaging levels of industrial loud noise, and no evidence of hearing loss or complaints of tinnitus in the service medical records, it is less likely as not that the tinnitus is related to noise exposure incurred in military service.

The Veteran submitted a February 2012 letter from a private audiologist, Dr. M.M.  She noted that she examined the Veteran in September 2011, though the results of that examination were not included with the letter.  She noted the Veteran's reports of military noise exposure in service, as noted above, and occupational noise exposure following service, but that hearing protection was also worn post-service.  She further noted that she did not review the Veteran's military records, but that no formal hearing testing was performed on discharge from service.  She noted that the Veteran was diagnosed with hearing loss and tinnitus, and stated that 

[o]f equal concern, is the [Veteran's] consistent complain of bilateral tinnitus that is reported in his records and according to [his] report has worsened since discharge.

She noted that neither the Veteran's family history nor any other significant noise exposure that the Veteran reported accounts for the severity of his current hearing loss.  The private audiologist opined that on the basis of the limited audiological information available from service that it was as likely as not that the Veteran's tinnitus and bilateral hearing loss were the result of noise exposure in service.

The Board notes that in his hearings, particular his Board hearing before the undersigned, that he disputed the VA examiner's account of his occupational noise exposure.  The Veteran noted that he worked several jobs after military service, but it was not until 1998 that he had a job in a carpentry and machine shop that he had any occupational noise exposure; he reported that since that time he has always worn hearing protection and that his employer was particularly meticulous about enforcing hearing protection guidelines for its employees.  The Veteran's spouse additionally testified that she had known the Veteran since 1996 and been married to him since 1997 (prior to his current job that has occupational noise exposure), and she indicated that he has had complaints of hearing loss and tinnitus since that time.  The Veteran asserted in his hearings that he has had bilateral hearing loss and tinnitus since military service.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  First, the Board notes that service connection for bilateral hearing loss cannot be granted on a presumptive basis because sensorineural hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board turns instead to continuity of symptomatology.  The Board observes that the Veteran's lay evidence, including his reports to the VA and private examiners, to be consistent that he has had a 30-year history of tinnitus which began during military service.  Thus, the Board finds that the Veteran's competent and credible lay evidence of tinnitus to be the most probative evidence of record.  While the Board acknowledges that the VA examiner noted that tinnitus was not related to service, it also noted that the examiner specifically noted the long-term history reported by the Veteran and dismissed such evidence without any supporting rationale.  Accordingly, the Board finds that service connection for tinnitus is warranted on the evidence of continuity of symptomatology of record.  See 38 C.F.R. § 3.303(b).

Turning to the hearing loss issue, the Board notes that such a consistent report of hearing loss since service has not been provided by the Veteran in this case.  The Veteran has stated in his statements and testimony that he has had hearing loss since service, though in his report of medical history to the VA examiner, he reported only a 10-15 year history of hearing loss.  The Board notes this discrepancy and finds that such an inconsistent report of history cannot be the basis of a grant of benefits on continuity of symptomatology in this case.  See Id.

Instead, the Board concedes that the Veteran has a credible history of noise exposure during service as an engineman on a United States Navy vessel; such a report is typical of the types, places and circumstances of his period of service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Therefore, the Board notes that the issue on which this case turns is whether there is a nexus between his current hearing loss and such noise exposure in service.  The Board finds that such is at least in equipoise in this case and therefore finds that service connection for bilateral hearing loss is warranted.

The Board initially points out that the Veteran and his spouse's testimony that his hearing loss is related to military service is not competent evidence of a nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Instead, the Board will focus on the opinions of the VA and private examiner in this case.  The Board notes that the VA examiner's opinion and rationale are based on the fact that the Veteran had significant post-service occupational noise exposure since 1967; the Veteran's lay evidence of his employment history indicates that such is factually incorrect and that his job that had occupational noise exposure began in 1998, not 1967.  Additionally, the VA examiner does not discuss the Veteran's complaints of hearing loss that pre-date his current job that had his only occupational noise exposure since military service.  Thus, the Board gives the VA examiner's opinion less probative value in this case because of the factually-incorrect predicate for that opinion.

Conversely, the Board finds that the private examiner's opinion also deserves less probative value because she admits that she did not review the Veteran's claims file; though, admittedly she did get the factual history of the Veteran's post-service occupational and his military noise exposure correct.  Despite this lack of claims file review, the Board lends more probative value to the private examiner's opinion because her opinion is based on a factually-correct predicate as told to her by the Veteran.  As noted above, the Veteran's lay evidence in this case is slightly inconsistent with respect to his onset of hearing loss.

Accordingly, despite the Veteran's inconsistency in onset of hearing loss, the Board finds that the nexus evidence is at least in equipoise in this case as to whether the Veteran's hearing loss is due to the noise exposure in service.  By resolving doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.303.  In finding the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


